SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 15 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACTOF 1940 [X] Amendment No. 18 [X] (Check appropriate box or boxes) PSPFAMILY OF FUNDS Exact Name of Registrant as Specified in Charter 1345 Avenue of the Americas 3rd Floor New York, NY10105 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:888.523.4233 Sean McCooey 1345 Avenue of the Americas 3rd Floor New York, NY10105 (Name and Address of Agent for Service) With copy to:Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, NC 27101 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485 [] on pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No.15 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.14 filedApril 29th, 2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 15 to the Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York,and State of New York on this 19th day ofMay 2014. Congressional Effect Fund By: /s/ Sean McCooey Sean McCooey, President & Trustee Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ Sean McCooey May 19, 2014 Sean McCooey, President ** Date * May 19, 2014 Paul S. Buckley, Trustee Date * May 19, 2014 Alfred E. Smith IV, Trustee Date /s/Larry E. Beaver, Jr. May 19, 2014 Larry E. Beaver, Jr., Treasurer ** Date * May 19, 2014 Edward J. Breslin, Trustee Date * By Sean McCooey, Attorney-In-Fact ** Mr. McCooey is the principal executive officer of thePSP Family of Funds, and Mr. Beaver is the principal financial officer and principal accounting officer of thePSP Family of Funds. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
